Citation Nr: 1627966	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include astigmatism and presbyopia. 
 
 2.  Entitlement to an initial rating higher than 10 percent for essential hypertension. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty service from March 1984 to June 2009.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for essential hypertension and assigned a 10 percent disability rating and denied service connection for an eye disorder. 

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for November 2012.  However, the veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d)  (2015).

The appeal was remanded in June 2014, January 2015 and August 2015, for additional development. 


FINDINGS OF FACT

1.  The Veteran's diagnosed eye disorders (astigmatism, presbyopia, and contracted visual field) are unrelated to his active service, to include injuries sustained in a 1988 parachute accident and a 2007 improvised explosive device (IED) incident.

2.  The Veteran's essential hypertension is manifested by home diastolic blood pressure readings that are predominantly in the range of 110 or greater; diastolic blood pressure readings have not, however, been predominantly 120 or more.  Systolic blood pressure readings have not predominantly measured 200 or greater.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

2.  The criteria for an increased rating of 20 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a July 2009 letter.  The claims herein decided were last readjudicated in December 2015.

Relevant to VA's duty to assist, the Agency of Original Jurisdiction (AOJ)  obtained the Veteran's service treatment records, and VA treatment records and pertinent VA examinations have been conducted.  Also, pursuant to the Board remand directives, the AOJ attempted to identify and obtain relevant private treatment records.  The AOJ sent correspondence to the Veteran and requested that he complete and return Authorization and Consent to Release Information forms for any relevant private treatment records not already in the claims file, to include medical records from Mission Hospital, in Nashville North Carolina; however, the Veteran failed to respond.  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The claimant was provided the opportunity to present pertinent evidence.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran claims entitlement to service connection for a bilateral eye disability, to include as due to trauma he sustained in 1988 when he was involved in a parachute accident that rendered him unconscious for three days.  Reportedly, he has had poor vision since that time.  Additionally, or in the alternative, the Veteran asserts that he has experienced blurred vision since a 2007 IED explosion while he was stationed in Afghanistan.

The service treatment records contain Reports of Medical History in April 1988, and June 1996 wherein the veteran denied wearing glasses or contact lenses.  He had vision in both eyes.  On examination, his eyes were clinically evaluated as normal and his vision was noted as 20/20.  In August 2004, the Veteran denied any changes in vision, blurriness, photophobia or eye pain.  Service treatment records show notations of astigmatism and presbyopia as early as October 2006.  In November 2006 and July 2007 he denied blurry vision.  August 2007, March 2008, and January 2009 records continue to show both astigmatism and presbyopia as conditions experienced by the Veteran.  After service, VA treatment notes show ongoing complaints of blurred vision corrected with lenses.  

Initially, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c) , 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, astigmatism and hyperopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

Here, there is no medical opinion linking any diagnosed eye condition to his active service, and the only competent medical evidence is against the claim.

On VA examination in August 2009, the Veteran reported that his currently diagnosed eye disorders, astigmatism and presbyopia, had their clinical onset following trauma he sustained in 1988 in a parachute accident.  Reportedly, his vision had been blurred since his entire brigade launched a parachute attack in Grenada.  He was shot in the leg and subsequently was unconscious for three days.  The Veteran endorsed pain, distorted vision, redness, swelling, sensitivity to light, watering and blurred vision.  Reportedly, upon awakening in the morning it took his eyes approximately 30 minutes to adjust and be able to see.  He denied enlarged images, discharge, glare, haloes, floaters, or any incapacitating episodes in the previous 12 months due to his eye condition.  It was noted that the Veteran was not undergoing treatment for his eyes.  On examination the visual acuity examination revealed uncorrected and corrected distance vision on the right as 20/100.  The uncorrected and corrected near vision on the right was 20/100.  The uncorrected distance vision on the left was 20/200.  The corrected distance vision on the left was 20/60.  The uncorrected near vision on the left was 20/200.  The corrected near vision on the left was 20/60.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity with the near vision being worse.  The examiner diagnosed astigmatism and presbyopia manifested by subjective complaints of blurred reading vision.  There were no findings of cataracts or retinopathy on examination.

On VA examination in July 2014, the Veteran stated that he was hit with an IED in Afghanistan in 2007, as a result of which he underwent surgery and treatment for his stomach.  He denied any immediate damage to his eyes at the time, except that his vision remained blurry afterward.  The Veteran also reported glare problems especially when he drove at night.  He denied a diagnosis of eye disease.  Corrected far and near vision was 20/40 or better, bilaterally.  There was no evidence of anatomical loss, light perception only, extremely poor vision or blindness of either eye; corneal irregularity that resulted in severe irregular astigmatism, or; diplopia.  The examiner noted visual field defect using Goldman's equivalent III/4e target with contraction of visual field.  The examiner determined that the Veteran had not ever been diagnosed with an eye condition, other than congenital or developmental errors of refraction.  Accordingly, the examiner opined that the Veteran's claimed bilateral eye disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the service treatment records documented no unilateral or bilateral eye injuries.  In support of this finding, the examiner noted that at the Veteran's enlistment in December 1983, his visual acuity was 20/20 in each eye, uncorrected.  Several exams over the years stated his uncorrected visual acuities remained 20/20 in each eye, to include in April 1988 and January 1996.  At other physicals, in 2006 and 2007, his ocular system was tested and his eyes were found to be within normal limits and the Veteran denied blurry vision.  His retirement examination in March 2009 was silent for any eye problems or injuries incurred while in service, and on another physical in April 2009 no ocular abnormalities were noted.  

The examiner noted that at several points in service the Veteran complained of eye fatigue.  In March 1985, accommodative infacility was diagnosed after complaints from the Veteran and the examiner prescribed reading glasses.  In an exam in December 1985 he was diagnosed with hyperopia.  No ocular or visual pathologies were noted.  The examiner concluded that the diagnoses of hyperopia, presbyopia, and accommodative infacility were refractive in nature and not incurred by a disease or injury that occurred during service.  

With regards to the Veteran's complaints of retro-bulbar pain, these appeared to be associated with the Veteran's concurrent migraines.  Furthermore, upon examination, the examiner found no disorders pertaining to the eyes or visual system.  Therefore, the examiner opined that it was less likely than not that there was an additional disability due to disease or injury superimposed upon the Veteran's eyes during service, including the 1988 injury to the left side of the face.  The examiner reiterated that there was no bilateral eye disorder upon examination.  Relevant to the Veteran's contracted visual fields, the examiner stated that said finding could not be explained objectively.   However, his visual field had enlarged since it was last tested in August 2009.  

In an addendum report in April 2015  the VA examiner clarified that the Veteran's prior diagnoses of astigmatism and presbyopia were not rendered in error, however, these were diagnoses of refractive error only, not eye disorders or diseases.  The examiner stated that refractive error may change and shift naturally over an individual's lifetime, independent of outside factors such as eye trauma and disease.  Therefore, the diagnoses of astigmatism and presbyopia were less likely than not an additional disability superimposed upon the Veteran's eyes during service, to include trauma incurred in 1988 as a result of an injury to the left side of the face.

Pertaining the clinical finding of contracted visual fields, the examiner indicated that there were no objective clinical findings to explain the Veteran's contracted visual field because the visual field test was a subjective test and as such it was highly dependent on the Veteran's responses while being tested.  The examiner noted that prior visual field testing revealed that results varied through the years with some testing showing larger visual fields than previous tests, which was a rare occurrence, as eye disorders and diseases were usually degenerative and caused a progressive contraction in visual field.  The examiner concluded that there was no eye disorder or disease to validate the Veteran's responses, and because the Veteran had varied in responses on the visual field test over the years, in the examiner's opinion the Veteran's contracted visual fields less likely than not had their clinical onset during service, nor was it in any way related to his military service, to include the 1988 injury to the left side of the face.

The Board finds the medical opinions of the VA examiner in 2014 and 2015 that the Veteran's claimed bilateral eye disorders were not related to service to be highly probative.  The VA examiner's opinion was based on an examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinion.  Accordingly, this VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking any current bilateral eye disorder to service.  

To the extent the Veteran believes that his current bilateral eye disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of eye disabilities require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to a current eye disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the diagnosis or etiology of his bilateral eye disorder is not competent medical evidence.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the eye claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim        for service connection for a bilateral eye disorder is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated as 10 percent disabling under 38 C.F.R. § 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

On VA examination in September 2009, blood pressure readings noted diastolic pressure as follows:  168/120, 164/102, and 152/108.  The Veteran reported being otherwise asymptomatic.  He was taking medication with good response.  The Veteran denied any overall functional impairment from this condition. 

In a written statement dated in 2009, the Veteran asserted that daily blood pressure readings averaged above 160/110.  

VA treatment records show that in January 2010, his blood pressure was 162/198.  In April 2012 the Veteran's blood pressure was 169/115 and in August 2012 it was 143/102.  In May 2013 it was noted at 158/110 and 178/119.  In July 2013 he was admitted for hypertensive urgency.  His blood pressure rose to 215/120 and 230/130.  A few days after he was released, a blood pressure reading of 151/110 was noted.  In November 2013, there was a second admission for hypertensive urgency.  At that time, blood pressure readings were recorded at 201/112, 180/100, 189/107, 171/76, 192/112, 195/112, and 198/110.  Treatment notes in February 2014 recorded blood pressure readings of 132/74, 144/80, 145/74, 144/79, 155/86, 161/97, and 173/125.  

On VA examination in July 2014, the examiner noted multiple episodes of accelerated hypertension requiring hospital admissions to include MICU treatment and IV medication.  The Veteran reported frequent visits to the emergency room for spikes in blood pressure.  The examiner indicated that the Veteran required continuous medication, including doxazosin, clonidine, NTG patch, Norvasc, HCTZ, lisinopril, spironolactone and labetalol.  The examiner determined that the Veteran did not have a history of a diastolic blood pressure elevation of predominantly 100 or more.  On examination blood pressure readings were 152/101, 138 / 90, and 130 /87.  The average blood pressure reading was 140/92.  Occupationally, the examiner noted that during intermittent episodes of worsening blood pressure that required constant monitoring for several hours, he would not be able to work.  

In an addendum opinion report dated in April 2015, a VA clinician opined that since July 2014, the Veteran's hypertension was not characterized by diastolic blood pressure predominantly 110 or more.  However, the clinician did not address the severity of the Veteran's hypertension prior to July 2014.  

In light of the VA treatment records and the VA examination report in 2009, which document diastolic blood pressure of at least 110 on multiple occasions, as well as the Veteran's credible and competent statements that his blood pressure readings at home are as high as 160/110, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 20 percent throughout the appeal under Diagnostic Code 7101.  The Veteran does not qualify for an evaluation of 40 percent because diastolic pressure had not been predominantly 120 or more.  Accordingly, a higher rating of 20 percent rating, and no higher, is warranted for hypertension.  See 38 C.F.R. §4.104, Diagnostic Code 7101.  

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, there is no evidence of record that would warrant a rating in excess of that assigned during the respective rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The symptoms of the Veteran's hypertension are also fully contemplated by the applicable rating criteria, which specifically contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected hypertension.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected hypertension renders him unemployable.  The Board acknowledges the July 2014 examiner's statement indicating that the Veteran would not be able to work during episodic hypertensive urgency.  However, the inability to work during such an episode does not amount to an inability to obtain or maintain substantially gainful employment, and neither has the Veteran argued such.  Therefore, the Board finds that a claim for a TDIU due to the service-connected hypertension has not been reasonably raised, and no further action pursuant to Rice is required.


ORDER

Service connection for a bilateral eye disorder is denied. 
 
A 20 percent disability rating, but no higher, for the service-connected hypertension is granted, subject to the law and regulations governing the effective date of an award of compensation.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


